Citation Nr: 0522344	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  01-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether clear and unmistakable error was involved in a July 
2000 Board decision which denied entitlement to an increased 
evaluation for the service-connected right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.

This matter is currently before the Board of Veterans' 
Appeals (Board) on the veteran's motion claiming clear and 
unmistakable error (CUE) in a July 12, 2000 Board decision.


FINDING OF FACT

The July 12, 2000 Board decision which denied an increased 
evaluation for the veteran's service-connected right carpal 
tunnel syndrome was adequately supported by the evidence then 
of record and the law applicable at that time; it was not 
undebatably erroneous.


CONCLUSION OF LAW

The July 12, 2000 Board decision, which denied entitlement to 
an increased evaluation for the service-connected right 
carpal tunnel syndrome, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-1404, 20.1406 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the CAVC has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. no. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised. See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2004).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re- 
filing. See 38 C.F.R. § 20.1404(b) (2004); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2004); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2004); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Rating criteria in effect at the time of the July 2000 Board 
decision

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  The veteran's disability of the right (major) 
upper extremity was evaluated pursuant to various criteria, 
including those found in Diagnostic Codes 8512 (and thus 8612 
and 8712), 8515 (and thus 8615 and 8715), and 8516 (and thus 
8616 and 8716) of the Schedule.  38 C.F.R. § 4.124a (1999).  
Under the criteria of 8512, a rating of 40 percent was 
warranted where the evidence shows moderate incomplete 
paralysis of the lower radicular group, a rating of 50 
percent was warranted where the evidence shows severe 
incomplete paralysis of the lower radicular group, and a 
rating of 70 percent was warranted where the evidence shows 
complete paralysis of the lower radicular group, with all 
intrinsic muscles of the hand and some or all of the flexors 
of the wrist and the fingers paralyzed, with substantial loss 
of use of the hand.  38 C.F.R. § 4.124a (1999).

Under the criteria of 8515, a rating of 30 percent was 
warranted where the evidence shows moderate incomplete 
paralysis of the median nerve.  A rating of 50 percent was 
warranted where the evidence shows severe incomplete 
paralysis of the median nerve.  A rating of 70 percent was 
warranted where the evidence shows complete paralysis of the 
median nerve, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand), pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist as 
index and middle fingers remain extended, cannot flex distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at right angles to the palm, flexion of wrist 
weakened, and pain with trophic disturbances.  38 C.F.R. § 
4.124a (1999).

Under the criteria of Diagnostic Code 8616, a 40 percent 
rating was warranted for severe incomplete paralysis of the 
ulnar nerve.  A 60 percent rating was warranted where the 
evidence shows complete paralysis of the ulnar nerve, with 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of the wrist 
weakened.  38 C.F.R. § 4.124a (1999).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a, Schedule of Ratings for Disease of the 
Peripheral Nerves (1999).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (1999).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.) The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (1999).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis. (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. § 
4.124 (1999).

The Board notes that amputation of the major hand of the 
right upper extremity or amputation below insertion of the 
pronator teres would warrant a rating of 70 percent.  
Amputation above insertion of the pronator teres, but below 
insertion of the deltoid, would warrant a rating of 80 
percent.  Amputation above the insertion of the deltoid would 
warrant a rating of 90 percent. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5120 through 5125 (1999).  The combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation, diagnostic code 5165.  This 40 percent rating may 
be further combined with evaluation for disabilities above 
the knee but not to exceed the above the knee amputation 
elective level.  38 C.F.R. § 4.68 (1999).

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).


Analysis

The Board's July 2000 decision, after weighing all the 
evidence, and in conjunction with the evidence then of 
record, found that an evaluation in excess of 40 percent for 
the veteran's service-connected right carpal tunnel syndrome 
was not justified.  The Board noted that although the 
veteran's disability may be rated under various diagnoses, 
the Schedule instructs the evaluator to avoid pyramiding.  In 
other words, the evaluation of the same disability or 
manifestation under different diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation. 38 C.F.R. § 4.14 (1999).

The Court has stated that, "implicit within [the language of 
38 U.S.C.A. § 1155] is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).

In his November 2000, the veteran requested that this 
decision be revised on the grounds of clear and unmistakable 
error.  The veteran argued that the Board should have granted 
a separate moderate evaluation for each of the nerves 
affected.  However, as noted in the July 2000 decision, the 
evaluation of the same disability or manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(1999).  The veteran has not alleged a specific error made in 
the application of this law.  Essentially, the veteran has 
argued that the Board was incorrect in not finding 
entitlement to a higher evaluation at that time.  This is 
essentially a disagreement with how the facts were weighed by 
the Board.  However, a disagreement with how the Board 
evaluated the facts is not clear and unmistakable error.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In sum, the Board must conclude that the July 12, 2000 Board 
decision was adequately supported by the evidence then of 
record and the law applicable at that time.  That decision 
therefore did not involve CUE.  


ORDER

The motion is dismissed.



	                        
____________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


